PROSPECTUS SUPPLEMENT NO. 5 (to Prospectus dated January 26, 2015) Filed Pursuant to Rule 424(b)(3) Registration No. 333-201471 MRI Interventions, Inc. 22,885,855 Shares of Common Stock This prospectus supplement relates to the prospectus dated January 26, 2015, as supplemented by prospectus supplement no. 1 dated March 17, 2015, prospectus supplement no. 2 dated March 17, 2015, prospectus supplement no. 3 dated March 31, 2015 and prospectus supplement no. 4 dated April 17, 2015, which permits the resale of up to 15,556,398 outstanding shares of our common stock, and 7,329,457 shares of our common stock issuable upon the exercise of outstanding warrants, by the selling securityholders identified in the prospectus, as amended and supplemented from time to time. We will pay the expenses of registering the shares, but we are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. We will, however, receive the exercise price of the warrants if and when the warrants are exercised for cash by the securityholders. This prospectus supplement is being filed to update, amend, and supplement the information previously included in the prospectus with the information contained in our Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 7, 2015 (the “10-Q”). Accordingly, we have attached the 10-Q to this prospectus supplement. You should read this prospectus supplement together with the prospectus, which is to be delivered with this prospectus supplement. Our common stock is traded in the over-the-counter market and is quoted on the OTC Markets and the OTC Bulletin Board under the symbol MRIC. On May 6, 2015, the last reported sale price of our common stock was $1.03 per share. We are an "emerging growth company" under the federal securities laws and will be subject to reduced public company reporting requirements.Investing in our common stock involves risk. See “Risk Factors” beginning on page 6 of the prospectus, as amended and supplemented by the “Risk Factors” beginning on page20 of the 10-Q, to read about factors you should consider before buying shares of our common stock. ————— Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus or this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 7, 2015. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54575 MRI Interventions, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 58-2394628 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification Number) 5 Musick Irvine , California (Address of Principal Executive Offices) (Zip Code) (9 49 ) - (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) ☒Yes ☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller Reporting Company ☒ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐Yes ☒No As of May 5, 2015, there were 74,880,011 shares of common stock outstanding. MRI INTERVENTIONS, INC. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited). Condensed Consolidated Balance Sheets as of March 31,2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations for the threemonths ended March 31,2015 and 2014 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31,2015 and 2014 3 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 40 Item 3. Defaults Upon Senior Securities. 40 Item 4. Mine Safety Disclosures. 40 Item 5. Other Information. 41 Item 6. Exhibits. 41 SIGNATURES 42 ii SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENT S This Quarterly Report on Form 10-Q contains “forward-looking statements” as defined under United States federal securities laws. The forward-looking statements are contained principally in the sections of this Quarterly Report entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors.” These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Forward-looking statements include, but are not limited to, statements about: • future revenues from sales of ClearPoint system products; • our ability to market, commercialize and achieve broader market acceptance for our ClearPoint system products; and • estimates regarding the sufficiency of our cash resources. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “will,” “would,” and similar expressions intended to identify forward-looking statements, although not all forward-looking statements contain these words. Although we believe that we have a reasonable basis for each forward-looking statement contained in this Quarterly Report, we caution you that these statements are based on a combination of facts and factors currently known by us and our projections of the future, about which we cannot be certain. You should refer to the section of this Quarterly Report entitled “Risk Factors” under Part II, Item 1A below for a discussion of important factors that may cause our actual results to differ materially from those expressed or implied by our forward-looking statements. As a result of these factors, we cannot assure you that the forward-looking statements in this Quarterly Report will prove to be accurate. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, you should not regard these statements as a representation or warranty by us or any other person that we will achieve our objectives and plans in any specified time frame, or at all. We do not undertake to update any of the forward-looking statements after the date of this Quarterly Report, except to the extent required by applicable securities laws. iii PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MRI INTERVENTIONS, INC. Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ 6,438,329 $ 9,244,006 Accounts receivable 605,718 468,949 Inventory, net 2,096,899 1,965,039 Prepaid expenses and other current assets 36,129 29,220 Total current assets 9,177,075 11,707,214 Property and equipment, net 406,892 482,970 Software license inventory 892,500 910,000 Other assets 268,814 285,498 Total assets $ 10,745,281 $ 13,385,682 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 1,142,876 $ 997,090 Accrued compensation 321,060 323,644 Accrued restructuring charges 753,400 - Other accrued liabilities 328,842 1,297,712 Derivative liabilites 2,980,964 2,198,162 Deferred product and service revenues 97,840 102,710 Total current liabilities 5,624,982 4,919,318 Accrued interest 962,075 876,025 Senior secured note payable, net of unamortized discount of $225,353 and $271,305 at March 31, 2015 and December 31, 2014, respectively 4,064,091 4,018,139 2014 junior secured 12% notes payable, net of unamortized discount of $351,225 and $369,299 at March 31, 2015 and December 31, 2014, respectively 3,373,775 3,355,701 2010 junior secured notes payable, net of unamortized discount of $2,649,533 and $2,683,171 at March 31, 2015 and December 31, 2014, respectively 350,467 316,829 Total liabilities 14,375,390 13,486,012 Commitments and contingencies (Notes 4, 5, 6 and 7) Stockholders' deficit: Common stock, $0.01 par value; 100,000,000 shares authorized; 74,880,011 shares issued and outstanding at March 31, 2015; and 74,842,428 issued and outstanding at December 31, 2014 748,800 748,424 Additional paid-in capital 76,843,679 76,428,580 Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ 10,745,281 $ 13,385,682 See accompanying notes. 1 MRI INTERVENTIONS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenues: Product revenues $ 976,871 $ 713,259 Other service revenues 33,532 10,410 Development service revenues - 98,862 Total revenues 1,010,403 822,531 Cost of product revenues 385,609 350,685 Research and development costs 527,512 817,621 Selling, general, and administrative expenses 2,288,660 1,800,799 Restructuring charges 753,400 - Gain on sale of intellectual property - ) Operating income (loss) ) 2,192,027 Other income (expense): Gain (loss) on change in fair value of deriviative liabilities ) 483,790 Other income, net 82,688 103,386 Interest income 7,451 2,607 Interest expense ) ) Net income (loss) $ ) $ 2,630,402 Net income (loss) per share attributable to common stockholders: Basic $ ) $ 0.04 Diluted $ ) $ 0.04 Weighted average shares outstanding: Basic 74,842,841 58,716,727 Diluted 74,842,841 61,248,630 See accompanying notes. 2 MRI INTERVENTIONS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ ) $ 2,630,402 Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation and license amortization 86,680 92,629 Share-based compensation 377,892 179,746 Expenses paid through the issuance of common stock 37,583 299,657 (Gain) loss on change in fair value of derivative liabilities 782,802 ) Gain on sale of intellectual property - ) Amortization of debt issuance costs and and original issue discounts 110,015 56,985 Increase (decrease) in cash resulting from changes in: Accounts receivable ) 317,649 Inventory ) ) Prepaid expenses and other current assets ) 102,833 Other assets ) ) Accounts payable and accrued expenses 13,782 ) Deferred revenue ) 18,508 Net cash flows from operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash flows from investing activities ) ) Cash flows from financing activities: Net proceeds from debt private placement - 3,503,314 Proceeds from stock option exercises - 143,000 Net cash flows from financing activities - 3,646,314 Net change in cash and cash equivalents ) 2,284,806 Cash and cash equivalents, beginning of period 9,244,006 3,516,244 Cash and cash equivalents, end of period $ 6,438,329 $ 5,801,050 SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for: Income taxes $ - $ - Interest $ 223,500 $ 323 See accompanying notes. 3 MRI INTERVENTIONS, INC. Condensed Consolidated Statements of Cash Flows (continued) (Unaudited) NON-CASH INVESTING AND FINANCING TRANSACTIONS : ● During the three months ended March 31, 2015, a net amount of ClearPoint reusable components with a cost of $8,006 and accumulated depreciation of $3,640 was transferred from loaned systems to inventory at the net carrying cost. During the three months ended March 31, 2014, a net amount of ClearPoint reusable components with a cost of $47,329 and accumulated depreciation of $18,780 was transferred from loaned systems to inventory at the net carrying cost. ● In March 2014, the Company entered into an asset purchase agreement to sell certain intellectual property. The asset purchase price was satisfied through the cancellation of related party convertible notes payable in the aggregate amount of $4,338,601. ● In recording the March 2014 debt private placement transaction, the Company recorded the fair value of the warrants issued to the placement agent, in the amount of $30,210, as a deferred financing cost, and the Company recorded a corresponding amount to additional paid-in capital. In addition, warrants with a relative fair value of $413,057 were issued to investors in the debt private placement transaction. The relative fair value of these warrants was recorded as additional paid-in capital, which resulted in a corresponding debt discount. 4 MRI INTERVENTIONS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Description of the Business and Liquidity MRI Interventions, Inc. (the “Company”) is a medical device company focused on the development and commercialization of technology that enables physicians to see inside the brain and heart using direct, intra-procedural magnetic resonance imaging (“MRI”) guidance while performing minimally invasive surgical procedures. The Company was incorporated in the state of Delaware in March 1998. The Company’s principal executive office and principal operations are located in Irvine, California. The Company established MRI Interventions (Canada) Inc., a wholly-owned subsidiary incorporated in Canada, in August 2013. This subsidiary was established primarily for the purpose of performing software development, and its activities are reflected in these consolidated financial statements. The Company’s ClearPoint system, an integrated system comprised of reusable and disposable products, is designed to allow minimally invasive procedures in the brain to be performed in an MRI suite. The Company received 510(k) clearance from the U.S. Food and Drug Administration (“FDA”) in 2010 to market the ClearPoint system in the United States for general neurological interventional procedures. The Company’s ClearTrace system is a product candidate under development that is designed to allow catheter-based minimally invasive procedures in the heart to be performed in an MRI suite. Liquidity and Management’s Plans The cumulative net loss from the Company’s inception through March 31, 2015 was $81,222,588. Net cash used in operations was $2,799,042 for the three months ended March 31, 2015 and $7,250,303 for the year ended December 31, 2014. Since inception, the Company has financed its activities principally from the sale of equity securities, the issuance of notes payable and license arrangements. The Company’s primary financing activities during the three months ended March 31, 2015 and the year ended December 31, 2014 were: (i) a December 2014 equity private placement, which resulted in net proceeds of $9,379,880; and (ii) a March 2014 debt private placement, which resulted in net proceeds of $3,503,314. In addition, in March 2014, the Company completed a transaction with Boston Scientific Corporation and certain of its affiliates (collectively “Boston Scientific”) that resulted in the cancellation of $4,338,601 in related party convertible notes payable held by Boston Scientific which were scheduled to mature in 2014 (see Note 5). While the Company expects to continue to use cash in operations, the Company believes its existing cash and cash equivalents at March 31, 2015 of $6,438,329, combined with cash expected to be generated from product sales, will be sufficient to meet its anticipated cash requirements through at least March 31, 2016. During 2015, the Company expects to increase revenues from sales of ClearPoint system products as a result of greater utilization at existing installed sites and an increase in the number of installed sites. Certain planned expenditures are discretionary and could be deferred if the Company is required to do so to fund critical operations. To the extent the Company’s available cash and cash equivalents are insufficient to satisfy its long-term operating requirements, the Company will need to seek additional sources of funds from the sale of equity or debt securities or through a credit facility, or the Company will need to modify its current business plan. There can be no assurances that the Company will be able to obtain additional financing on commercially reasonable terms, if at all. The sale of additional equity or convertible debt securities would likely result in dilution to the Company’s current stockholders. 5 MRI INTERVENTIONS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 2. Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation and Use of Estimates In the opinion of management, the accompanying unaudited condensed consolidated financial statements (“condensed financial statements”) have been prepared on a basis consistent with the Company’s December 31, 2014 audited consolidated financial statements, and include all adjustments, consisting of only normal recurring adjustments, necessary to fairly state the information set forth therein. The condensed financial statements have been prepared in accordance with United States (“U.S.”) Securities and Exchange Commission (“SEC”) rules for interim financial information, and, therefore, omit certain information and footnote disclosures necessary to present such statements in accordance with generally accepted accounting principles in the U.S. (“GAAP”). The preparation of the condensed financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses and the related disclosures at the date of the financial statements and during the reporting period. Actual results could materially differ from these estimates. These condensed financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014, which was filed with the SEC on March 17, 2015. The accompanying unaudited condensed consolidated balance sheet as of December 31, 2014 has been derived from the audited consolidated financial statements at that date, but does not include all information and footnotes required by GAAP for a complete set of financial statements. The results of operations for the three months ended March 31, 2015 may not be indicative of the results to be expected for the entire year or any future periods. Derivative Liabilit ies for Warrants to Purchase Common Stock Derivative liabilities for warrants to purchase common stock represent the fair value of warrants issued in connection with certain private placements of shares of the Company’s common stock (see Note 7). The fair values of these warrants are presented as liabilities based on certain net cash settlement and exercise price reset, or “down round,” provisions. These derivative liabilities, which are recorded on the accompanying consolidated balance sheets, are calculated utilizing the Monte Carlo simulation valuation method. Changes in the fair values of these warrants are recognized as other income or expense in the related statement of operations. Fair Value Measurements The Company measures and records certain financial assets and liabilities at fair value on a recurring basis. GAAP provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority, referred to as Level 1, to quoted prices in active markets for identical assets and liabilities. The next priority, referred to as Level 2, is given to quoted prices for similar assets or liabilities in active markets or quoted prices for identical or similar assets or liabilities in markets that are not active; that is, markets in which there are few transactions for the asset or liability. The lowest priority, referred to as Level 3, is given to unobservable inputs. The table below reflects the level of the inputs used in the Company’s fair value calculation for instruments carried at fair value at (see Note 7): Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Fair Value March 31, 2015 Derivative liabilities - warrants $ - $ - $ 2,980,964 $ 2,980,964 December 31, 2014 Derivative liabilities - warrants $ - $ - $ 2,198,162 $ 2,198,162 Carrying amounts of the Company’s cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities approximate their fair values due to their short maturities. 6 MRI INTERVENTIONS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) The table below reflects the carrying values and the estimated fair values, based on Level 3 inputs,of the Company’s outstanding notes payable, including the related accrued interest, at March 31, 2015: Estimated Carrying Values Fair Values Senior secured note payable, including accrued interest $ 4,562,416 $ 4,562,416 2014 junior secured notes payable, including accrued interest 3,382,150 3,733,375 2010 junior secured notes payable, including accrued interest 814,217 2,362,324 Inventory Inventory is carried at the lower of cost (first-in, first-out (FIFO) method) or net realizable value. All items included in inventory relate to the Company’s ClearPoint system. Software license inventory that is not expected to be utilized within the next twelve months is classified as a non-current asset. The Company periodically reviews its inventory for obsolete items and provides a reserve upon identification of potential obsolete items. Revenue Recognition The Company’s revenues are comprised of: (1) product revenues resulting from the sale of ClearPoint system reusable products, disposable products and ClearTrace system components; (2) development service revenues; and (3) other service revenues. The Company recognizes revenue when persuasive evidence of an arrangement exists, the selling price or fee is fixed or determinable, collection is reasonably assured and, for product revenues, risk of loss has transferred to the customer. For all sales, the Company requires either a purchase agreement or a purchase order as evidence of an arrangement. The Company analyzes revenue recognition on an individual arrangement basis. The Company determines whether deliverables under an arrangement represent one or more separate units of accounting as defined by GAAP. Application of GAAP regarding multiple-element arrangements requires management to make subjective judgments about the values of the individual elements and whether delivered elements are separable from the other aspects of the contractual relationship. Product Revenues Sales of ClearPoint system reusable products: Generally, revenues related to the sale of ClearPoint system reusable products are recognized upon installation of the system and the completion of training of at least one of the customer’s physicians, which typically occurs concurrently with the installation. Reusable products include software which is integral to the utility of the system as a whole. Sales of reusable products that have stand-alone value to the customer are recognized when risk of loss passes to the customer. Sales of ClearPoint reusable products to a distributor that has been trained to perform system installations and to conduct ClearPoint physician training are recognized at the time risk of loss passes to the distributor. Sales of disposable products: Revenues from the sale of disposable products, including ClearPoint system disposable products, are recognized at the time risk of loss passes to the customer, which is generally at shipping point or upon delivery to the customer’s location, depending on the agreed upon terms with the customer. Sales of ClearTrace components: Revenues from sales of ClearTrace system components to research sites for non-commercial use are recognized at the time risk of loss passes to the customer, which is generally at shipping point or upon delivery to the customer’s location, depending on the agreed upon terms with the customer. The Company does not have regulatory clearance or approval to sell ClearTrace system components for commercial use. ( 2 ) Development Service Revenues — The Company entered into an agreement to provide development services to a third party. Under the agreement, the Company earned revenue equal to costs incurred for outside expenses related to the development services provided, plus actual direct internal labor costs (including the cost of employee benefits), plus an overhead markup of the direct internal labor costs incurred. Revenuesare recognized in the period in which the Company incurred the related costs. ( 3 ) Other Service Revenues — Other service revenues are comprised of installation fees, training fees, shipping fees and service fees charged in connection with ClearPoint system installations and ClearPoint system service agreements. Typically, the Company bills upfront for service agreements, which have terms ranging from one to three years. These amounts are recognized as revenues ratably over the term of the related service agreement. 7 MRI INTERVENTIONS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Net Income (Loss ) Per Share The Company computes basic net income (loss) per share using the weighted-average number of common shares outstanding during the period. Diluted net income (loss) per share assumes the conversion, exercise or issuance of all potential common stock equivalents, unless the effect of inclusion would be anti-dilutive. For purposes of this calculation, common stock equivalents include the Company’s common stock options and common stock warrants. For purposes of computing diluted net income per share, the number of potential common stock equivalents is reduced by the number of shares the Company could have repurchased with the proceeds from issuance of the potentially dilutive shares. Concentration Risks and Other Risks and Uncertainties Financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of cash and cash equivalents and accounts receivable. The Company holds its cash and cash equivalents on deposit with financial institutions in the United States insured by the Federal Deposit Insurance Corporation. At March 31, 2015, the Company had bank balances in excess of the insured limits of approximately $68,000, most of which was held on deposit tosatisfy outstanding checks. Accounts receivable at March 31, 2015 and December 31, 2014, and substantially all product revenues recognized for the three months ended March 31, 2015 and 2014, relate to sales to customers located in the U.S. and to one distributor. At March 31, 2015, three customers represented 24%, 14% and 12% of the Company’s accounts receivable balance. At December 31, 2014, two customers represented 20% and 17% of the Company’s accounts receivable balance. No other customer represented more than 9% of total accounts receivable at March 31, 2015 or December 31, 2014. For the three months ended March 31, 2015, sales to two customers represented 17% and 14% of product revenues. For the three months ended March 31, 2014, sales to a distributor represented 15% of product revenues and sales to two customers represented 13% and 12% of product revenues. No other single customer represented greater than 8% of product revenues for the three months ended March 31, 2015 or 2014. The Company performs credit evaluations of its customers’ financial condition, and generally does not require collateral from its customers. The Company will provide an allowance for doubtful accounts when collections become doubtful, but the Company has not experienced any credit losses or recorded any allowances to date. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, “Revenue from Contracts with Customers,” which creates a new Topic, Accounting Standards Codification (“ASC”) Topic 606. The standard is principle-based and provides a five-step model to determine when and how revenue is recognized. The core principle is that an entity should recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This standard is effective for the Company beginning in 2017 and allows for either full retrospective adoption or modified retrospective adoption. The Company is currently evaluating the impact of the adoption of ASC Topic 606 on its consolidated financial statements. In August 2014, the FASB issued ASU 2014-15, “Disclosure of Uncertainties About an Entity’s Ability to Continue as a Going Concern,” which provides guidance on determining when and how to disclose going-concern uncertainties in financial statements. The new standard requires management to perform interim and annual assessments of an entity’s ability to continue as a going concern within one year of the date the financial statements are issued. An entity must provide certain disclosures if conditions or events raise substantial doubt about the entity’s ability to continue as a going concern. The ASU applies to all entities and is effective for annual periods ending after December 15, 2016, and interim periods thereafter, with early adoption permitted. The Company is currently evaluating the impact of this update on future disclosures concerning its liquidity position. 8 MRI INTERVENTIONS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) In April 2015, the FASB issued ASU 2015-03, "Simplifying the Presentation of Debt Issuance Costs", which requires debt issuance costs related to a recognized debt liability to be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. This ASU requires retrospective adoption and is effective for financial statements issued for fiscal years beginning after December 15, 2015 and interim periods within those fiscal years. Early adoption is permitted. The Company is currently evaluating the impact that this guidance will have on its financial statements. 3. Inventory Inventory consists of the following as of: March 31 December 31, Raw materials and work in process $ 1,028,258 $ 899,014 Software license inventory 350,000 350,000 Finished goods 718,641 716,025 Inventory included in current assets 2,096,899 1,965,039 Software license inventory 892,500 910,000 $ 2,989,399 $ 2,875,039 4. Restructuring Charges In March 2015, the Company announced that it will consolidate all major business functions into its Irvine, California headquarters. In connection with this consolidation, the Company will close its Memphis, Tennessee office in May 2015. The Company will not retain any of its Memphis-based employees. A total of seven employees have been or will be impacted by the consolidation, including three executives of the Company. In connection with this consolidation, the Company recorded restructuring charges of $753,400. Approximately $718,000 of the restructuring charge relates to costs associated with severance and other compensation for the impacted employees. Most of the amount recorded as a restructuring charge is expected to be paid during the quarter ended June 30, 2015. 5. Sale of Intellectual Property in Exchange for Cancellation of the Boston Scientific Notes In March 2014, the Company entered into an Asset Purchase Agreement (the “BSC Purchase Agreement”) with Boston Scientific. Pursuant to the BSC Purchase Agreement, Boston Scientific purchased from the Company certain MRI-safety technology for implantable medical leads (the “Transferred Intellectual Property”) for an aggregate purchase price of $4,338,601. The Transferred Intellectual Property includes some, but not all, of the intellectual property the Company previously licensed exclusively to Boston Scientific within the fields of neuromodulation and implantable medical leads for cardiac applications. The purchase price was satisfied through the cancellation of three convertible notes payable issued by the Company to Boston Scientific, which were scheduled to mature in 2014, in the aggregate principal amount of $4,338,601 (the “Boston Scientific Notes”). Accordingly, all obligations of the Company under the Boston Scientific Notes were discharged and the liens that secured the Company’s obligations under the Boston Scientific Notes were terminated and released. The Company recorded a gain in its consolidated statement of operations for the three months ended March 31, 2014,equal to the aggregate purchase price for the assets sold under the BSC Purchase Agreement. In connection with the BSC Purchase Agreement, the parties entered into a license agreement pursuant to which Boston Scientific granted the Company an exclusive, royalty-free, fully paid up, irrevocable, worldwide license to the Transferred Intellectual Property, with the right to sublicense, within fields of use other than neuromodulation and implantable medical leads for cardiac applications. In addition, Boston Scientific and the Company entered into amendments to their pre-existing development and license agreements (the “Pre-existing Agreements”), in the fields of neuromodulation and implantable medical leads for cardiac applications, to eliminate the milestone-based payments and royalties provided under those agreements. As such, the Company is no longer entitled to receive any potential future milestone-based payments or royalties under its development and license agreements with Boston Scientific. 9 MRI INTERVENTIONS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) The transactions contemplated by the BSC Purchase Agreement do not impact the Company’s ability to continue to commercialize its ClearPoint system or to continue the development of its ClearTrace system. 6. Notes Payable Senior Secured Note Payable The Company has a note payable to Brainlab AG (the “Brainlab Note”) in the principal amount of $4,289,444. Interest accrues at 5.5% per year. The Brainlab Note matures in April 2016, and principal and accrued interest is payable in a single installment upon maturity. The Brainlab Note is secured by a senior security interest in the assets of the Company. The original discount associated with the Brainlab Note represented the difference between the fair value and the principal amount of the note at the time the note was modified in March 2013. The unamortized discount at March 31, 2015 and December 31, 2014 was $225,353 and $271,305, respectively. The discount is being amortized to interest expense using the effective interest method over the term of the Brainlab Note. 2014 Junior Secured 12% Notes Payable In March 2014, the Company entered into securities purchase agreements for the private placement of (i) 12% second-priority secured non-convertible promissory notes maturing in 2019 (the “2014 Secured Notes”) and (ii) warrants to purchase 0.3 share of the Company’s common stock for each dollar in principal amount of the 2014 Secured Notes sold by the Company. Pursuant to those securities purchase agreements, the Company sold 2014 Secured Notes in a total aggregate principal amount of $3,725,000, together with warrants to purchase up to 1,117,500 shares of common stock, for aggregate gross proceeds of $3,725,000, before placement agent commissions and other expenses. The 2014 Secured Notes have a five-year term, and they bear interest at a rate of 12% per year, payable semi-annually, in arrears, on each six-month and one-year anniversary of the issuance date. The 2014 Secured Notes are not convertible into shares of the Company’s common stock. Following the third anniversary of the issuance date, the 2014 Secured Notes may be prepaid, without penalty or premium, provided that all principal and unpaid accrued interest under all 2014 Secured Notes is prepaid at the same time. Prior to the third anniversary of the issuance date, the Company may prepay all, but not less than all, of the principal and unpaid accrued interest under the 2014 Secured Notes at any time, subject to the Company’s payment of the additional prepayment premium stated in the notes. The 2014 Secured Notes are secured by a security interest in the Company’s property and assets, which security interest is junior and subordinate to the security interest that secures Brainlab note. The warrants issued to the investors are exercisable, in full or in part, at any time prior to the fifth anniversary of the issuance date, at an exercise price of $1.75 per share, subject to adjustment from time to time for stock splits or combinations, stock dividends, stock distributions, recapitalizations and other similar transactions. Assumptions used in calculating the fair value of the warrants using the Black-Scholes valuation model were: Dividend yield 0% Expected Volatility 47.5% - 47.7% Risk free Interest rates 1.73% - 1.76% Expected life (in years) Under GAAP, the Company allocated the $3,725,000 in proceeds proportionately between the 2014 Secured Notes and the warrants issued to investors based on their relative fair values, with $413,057 being recorded as equity. The 2014 Secured Notes were recorded at the principal amount less a discount equal to the $413,057 amount recorded as equity. This discount is being amortized to interest expense over the five year term of the notes using the effective interest method. 10 MRI INTERVENTIONS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Non-employee directors of the Company invested a total of $1,100,000, either directly or through a trust. The Company’s placement agents earned cash commissions of $145,500 as well as warrants to purchase 72,750 shares of the Company’s common stock. The placement agent warrants have the same terms and conditions as the investor warrants. The placement agent cash commissions, the $30,210 fair value of the placement agent warrants, and other offering expenses totaling $76,186 were recorded as deferred financing costs and are classified as other assets. These deferred financing costs are being amortized to interest expense over the term of the 2014 Secured Notes using the effective interest method. 2010 Junior Secured Notes Payable In November 2010, the Company issued an aggregate of 10,714,286 units and received proceeds of $3,000,000. The units were sold to existing stockholders and other existing security holders of the Company. Each unit consisted of a junior secured note and one share of the Company’s common stock. The Company issued 10,714,286 shares of common stock and junior secured notes in the aggregate principal amount of $3,000,000. The notes mature in November 2020 and accrue interest at the rate of 3.5% per year. The notes are secured by a security interest in the assets of the Company, which security interest is junior and subordinate to the security interests that secure the Brainlab Note and the 2014 Secured Notes. All outstanding principal and interest on the junior secured notes will be due and payable in a single payment upon maturity. Under GAAP, the Company allocated the $3,000,000 in proceeds from the sale of the units between the junior secured notes and the shares of common stock based on their relative fair values, with $2,775,300 being recorded as equity. The junior secured notes were recorded at the principal amount of $3,000,000 less a discount of $2,775,300. This discount is being amortized to interest expense over the 10-year term of the notes using the effective interest method. The fair value of the notes was estimated based on an assumed market interest rate for notes of similar terms and risk. The fair value of the Company’s common stock was estimated by management using a market approach, with input from a third-party valuation specialist. Four officers of the Company purchased an aggregate of 882,726 units in the offering for $247,164. In addition, three non-employee directors of the Company also purchased an aggregate of 567,203 units in the offering for $158,816. Scheduled Notes Payable Maturities Scheduled principal payments with respect to notes payable are summarized as follows: Years ending December 31, $ - 4,289,445 - - 3,725,000 Thereafter 3,000,000 Total scheduled principal payments 11,014,445 Less unamortized discounts at March 31, 2015 ) $ 7,788,333 7. Stockholders’ Equity Common Stock Warrants Requiring Liability Accounting The net-cash settlement and down round provisions contained in the warrants issued in a January 2013 financing transaction require derivative liability accounting treatment for the warrants. Likewise, a down round provision contained in the terms of warrants issued by the Company in a July 2012 financing transaction also requires derivative liability accounting treatment for those warrants. The fair value of all such warrants was calculated using the Monte Carlo simulation valuation method. 11 MRI INTERVENTIONS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Assumptions used in calculating the fair value of the warrants at March 31, 2015 are noted below: Dividend yield 0% Expected volatility 40.4% - 100.0% Risk free interest rates 0.56% - 0.70% Expected remaining term (in years) - In addition to the assumptions above, the Company also takes into consideration whether it would participate in another round of equity financing and, if so, what that stock price would be for such a financing at that time. The fair values and the changes in fair values of the warrants accounted for as a derivative liability is reflected below: Fair value at December 31, 2014 $ 2,198,162 Loss on change in fair value 782,802 Fair value at March 31, 2015 $ 2,980,964 Stock Incentive Plans The Company has various share-based compensation plans and share-based compensatory contracts (collectively, the “Plans”). The Plans provide for the granting of share-based awards, such as incentive and non-qualified stock options, to employees, directors, consultants and advisors, and some of the Plans provide for cash-based awards. Awards may be subject to a vesting schedule as set forth in each individual award agreement. In June 2013, the stockholders of the Company approved the 2013 Incentive Compensation Plan (the “2013 Plan”). A total of 1,250,000 shares of the Company’s common stock are reserved for issuance under the 2013 Plan, of which awards as to 1,055,667 shares were outstanding as of March 31, 2015. Thus, awards as to 194,333 shares remained available for grants under the 2013 Plan as of March 31, 2015. In December 2013, the Company’s board of directors approved the 2013 Non-Employee Director Equity Incentive Plan (the “Director Plan”). A total of 570,000 shares of the Company’s common stock are reserved for issuance under the Director Plan. The shares reserved for issuance under the Director Plan are intended to be used to cover the stock options granted pursuant to the terms of the Company’s Non-Employee Director Compensation Plan. As of March 31, 2015, awards for 295,000 shares had been issued under the Director Plan. Therefore, 275,000 shares remained available for awards under the Director Plan as of March 31, 2015. Activity under all of the Company’s equity compensation plans during the three months ended March 31, 2015 is summarized below: Shares Weighted - Average Exercise Price Outstanding at December 31, 2014 10,343,309 $ 1.36 Granted 502,500 1.01 Forfeited ) 0.99 Outstanding at March 31, 2015 10,810,809 1.35 12 MRI INTERVENTIONS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) The estimated grant date fair values of options granted during the three months ended March 31, 2015 were calculated using the Black-Scholes valuation model, based on the following assumptions: Dividend yield 0% Expected Volatility 46.7% to 48.8% Risk free Interest rates 1.95% to 2.71% Expected lives (in years) The Company records share-based compensation expense on a straight-line basis over the related vesting period. For the periods indicated below, share-based compensation expense related to options was: Three Months Ended March 31, $ 367,309 $ 179,746 As of March 31, 2015, there was unrecognized compensation expense of approximately $1,902,000 related to outstanding stock options, which is expected to be recognized over a weighted average period of approximately 2.2 years. Warrants Warrants have generally been issued for terms of up to five years. Common stock warrant activity for the three months ended March 31, 2015 was as follows: Shares Weighted - Average Exercise Price Outstanding at December 31, 2014 20,759,136 $ 0.91 Issued 35,000 1.00 Terminated ) 8.00 Outstanding at March 31, 2015 20,768,692 0.90 13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS . The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the unaudited condensed financial statements and the notes thereto appearing in Part I, Item 1 of this Quarterly Report. Historical results and trends that might appear in this Quarterly Report should not be interpreted as being indicative of future operations. Overview We are a medical device company that develops and commercializes innovative platforms for performing minimally invasive surgical procedures in the brain and heart under direct, intra-procedural MRI guidance. We have two product platforms. Our ClearPoint system, which is in commercial use, is used to perform minimally invasive surgical procedures in the brain. We anticipate that our ClearTrace system, which is still in development, will be used to perform minimally invasive surgical procedures in the heart. Both systems utilize intra-procedural MRI to guide the procedures. Both systems are designed to work in a hospital’s existing MRI suite. We believe that our two product platforms, subject to appropriate regulatory clearance and approval, will deliver better patient outcomes, enhance revenue potential for both physicians and hospitals, and reduce costs to the healthcare system. In 2010, we received regulatory clearance from the FDA to market our ClearPoint system in the United States for general neurological procedures. In 2011, we also obtained CE marking approval for our ClearPoint system, which enables us to sell our ClearPoint system in the European Union. The majority of our product revenues for the three months ended March 31, 2015 and year ended December 31, 2014 relate to sales of our ClearPoint system products. We do not have regulatory clearance or approval to sell our ClearTrace system for commercial use; however, we have had an isolated sale of certain ClearTrace system components to a research site for non-commercial use. We have financed our operations and internal growth primarily through the sale of equity securities, the issuance of convertible and other secured notes, and license arrangements. We have incurred significant losses since our inception in 1998 as we have devoted substantial efforts to research and development. As of March 31, 2015, we had an accumulated deficit of $81.2 million. We may continue to incur operating losses as we commercialize our ClearPoint system products, continue to develop our ClearTrace system, and expand our business. Factors Which May Influence Future Results of Operations The following is a description of factors that may influence our future results of operations, and that we believe are important to an understanding of our business and results of operations. Revenues In June 2010, we received 510(k) clearance from the FDA to market our ClearPoint system in the United States for general neurological procedures. Future revenues from sales of our ClearPoint system products are difficult to predict and may not be sufficient to offset our continuing research and development expenses and our increasing selling, general and administrative expenses. We cannot sell our ClearTrace system for commercial use until we receive regulatory clearance or approval. Generating recurring revenues from the sale of disposable products is an important part of our business model for our ClearPoint system. We anticipate that, over time, recurring revenues will constitute an increasing percentage of our total revenues as we leverage each new installation of our ClearPoint system to generate recurring sales of our ClearPoint disposable products. Our product revenues were $977,000 for the three months ended March 31, 2015 and $3.4 million for the year ended December 31, 2014, respectively, and were almost exclusively related to our ClearPoint system. Our revenue recognition policies are more fully described in Note 2 to the condensed consolidated financial statements appearing in Part I, Item 1 of this Quarterly Report. 14 Cost of Product Revenues Cost of product revenues includes the direct costs associated with the assembly and purchase of disposable products and ClearPoint system reusable products which we have sold, and for which we have recognized the revenue in accordance with our revenue recognition policy. Cost of product revenues also includes the allocation of manufacturing overhead costs and depreciation of loaned systems installed under our ClearPoint Placement Program, as well as any provision for obsolete, impaired, or excess inventory. Cost of product revenues also includes similar applicable costs associated with the sale of any ClearTrace system components for non-commercial use. Research and Development Costs Our research and development costs consist primarily of costs associated with the conceptualization, design, testing, and prototyping of our ClearPoint system products and our ClearTrace system components. This includes: salaries, travel, and benefits of research and development personnel, including related share-based compensation; materials and laboratory supplies in research and development activities; consultant costs; sponsored research and product development with third parties; and licensing costs related to technology not yet commercialized. We anticipate that, over time, our research and development expenses may increase as we: (1) continue our ClearTrace system product development efforts; (2) continue to develop enhancements to our ClearPoint system; and (3) expand our research to apply our technologies to additional product applications. From our inception through March 31, 2015, we have incurred approximately $44 million in research and development expenses. Product development timelines, likelihood of success, and total costs can vary widely by product candidate. There are also risks inherent in the regulatory clearance and approval process. At this time, we are unable to estimate with any certainty the costs that we will incur in the continuing development of our ClearTrace system for commercialization. Selling, General and Administrative Expenses Our selling, general and administrative expenses consist primarily of: salaries, sales incentive payments, travel and benefits, including related share-based compensation; marketing costs; professional fees, including fees for attorneys and outside accountants; occupancy costs; insurance; medical device excise taxes; and other general and administrative expenses, which include corporate licenses, director fees, hiring costs, taxes, postage, office supplies and meeting costs. Our selling, general and administrative expenses are expected to increase due to costs associated with the commercialization of our ClearPoint system and increased headcount necessary to support our continued growth in operations. Critical Accounting Policies There have been no significant changes in our critical accounting policies during the three months ended March 31, 2015 as compared to the critical accounting policies described in our Annual Report on Form 10-K for the year ended December 31, 2014, which we filed with the SEC on March 17, 2015. 15 Results of Operations Three Months Ended March 31, Compared to the Three Months Ended March 31, Three Months Ended March 31, Percentage ($s in thousands) Change Product and other service revenues $ 1,010 $ 724 40 % Development service revenues - 99 )% Cost of product revenues 386 351 10 % Research and development costs 528 818 )% Selling, general and administrative expenses 2,289 1,801 27 % Restructuring charges 753 - NM Gain on sale of intellectual property - ) )% Other income (expense): Gain (loss) on change in fair value of derivative liability ) 484 )% Other income, net 84 103 )% Interest expense, net ) ) % Net income (loss) ) 2,630 )% NM not meaningful Product and Other Service R evenues.
